Name: Council Directive 72/194/EEC of 18 May 1972 extending to workers exercising the right to remain in the territory of a Member State after having been employed in that State the scope of the Directive of 25 February 1964 on coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health
 Type: Directive
 Subject Matter: demography and population;  international law;  health;  politics and public safety;  labour market
 Date Published: 1972-05-26

 Avis juridique important|31972L0194Council Directive 72/194/EEC of 18 May 1972 extending to workers exercising the right to remain in the territory of a Member State after having been employed in that State the scope of the Directive of 25 February 1964 on coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health Official Journal L 121 , 26/05/1972 P. 0032 - 0032 Finnish special edition: Chapter 5 Volume 1 P. 0174 Danish special edition: Series I Chapter 1972(II) P. 0456 Swedish special edition: Chapter 5 Volume 1 P. 0174 English special edition: Series I Chapter 1972(II) P. 0474 Greek special edition: Chapter 05 Volume 1 P. 0218 Spanish special edition: Chapter 05 Volume 2 P. 0006 Portuguese special edition Chapter 05 Volume 2 P. 0006 COUNCIL DIRECTIVE of 18 May 1972 extending to workers exercising the right to remain in the territory of a Member State after having been employed in that State the scope of the Directive of 25 February 1964 on coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health (72/194/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49 and 56 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 25 February 1964 1 coordinated special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health and whereas Commission Regulation (EEC) No 1251/70 2 of 29 June 1970 on the right of workers to remain in the territory of a Member State after having been employed in that State laid down conditions for the exercise of such right; Whereas the Directive of 25 February 1964 should continue to apply to persons to whom that Regulation applies; HAS ADOPTED THE FOLLOWING DIRECTIVE: Article 1 The Council Directive of 25 February 1964 on coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health shall apply to nationals of Member States and members of their families who pursuant to Regulation (EEC) No 1251/70, exercise the right to remain in the territory of a Member State. Article 2 Member States shall put into force the measures necessary to comply with this Directive within six months of its notification and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 May 1972. For the Council The President M. MART 1OJ No 56, 4.4.1964, p. 850/64. 2OJ No L 142, 30.6.1970, p. 24.